Title: George Washington Jeffreys to Thomas Jefferson, 8 April 1817
From: Jeffreys, George Washington
To: Jefferson, Thomas


          
            Venerable Sir
            Red House N.C April 8th 1817.
          
          Your letter of 3rd ultimo, with an inclosed catalouge of Books, together with a model of a plough was duly received—Permit me in behalf of our agricultural Society to return you their sincere thanks and most grateful acknowledgments for your politeness and attention to them—Your letter was read to the Society and it was unanimously ordered to be inscribed into the books of the society—The information which it contained on horizontal ploughing was entirely satisfactory—Some parts of the catalouge will also be useful to us—I cannot conclude without tendering to you in my own individually individual capacity the feelings of the high respect and consideration which I entertain towards you—
          
            Yours Sincerely
            George Washington Jeffreys Secy
          
        